NOTICE OF ALLOWANCE

Reasons for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
The closest prior art to the instantly claimed invention is Romo et al. (U.S. Publication No. 2015/0367008).
Concerning independent claims 1, 10 and 16, Romo discloses a disinfection apparatus, comprising:
A germicidal pulsed light source (paragraph 125) arranged within the disinfection apparatus (1060) such that germicidal light generated from the germicidal pulsed light source is projected exterior to the disinfection apparatus (Figures 3, 4 and 9);
Voltage circuitry for applying a voltage to the germicidal pulsed light source (paragraphs 123, 129, 259 and 265);
Power supply circuitry (paragraph 129); 
Wheels to affect portability of the disinfection apparatus (paragraph 228);
An actuator for moving the germicidal pulsed light source relative to a support structure of the disinfection apparatus (paragraphs 227, 241 and 242);
An occupancy sensor for determining presence of an individual in a region being disinfected (paragraph 130);
A processor (paragraphs 125, 129 and 190-211); and

The instantly claimed inventions as set forth in independent claims 1, 10 & 16 is distinctly different from the closest prior art in that Romo does not disclose that the disinfection apparatus includes trigger voltage circuitry for applying a trigger voltage to the germicidal pulsed light source at a set frequency greater than approximately 3 Hz, one or more electrical charge storage devices coupled to the power supply circuitry and to the germicidal pulsed light source, and pulse duration circuitry coupled between the one or more electrical charge storage devices and the germicidal pulsed light source in conjunctions with the limitations already disclosed therein.
As such, independent claims 1, 10 & 16, and the claims that depend therefrom, are allowable over the closest prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799